J-S51022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

NOEL BROWN,

                            Appellant                      No. 649 EDA 2017


           Appeal from the Judgment of Sentence February 3, 2017
               In the Court of Common Pleas of Wayne County
             Criminal Division at No(s): CP-64-CR-0000258-2016


BEFORE: BOWES and SHOGAN, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                              FILED OCTOBER 23, 2017

       Appellant, Noel Brown, appeals pro se from the judgment of sentence

entered on February 3, 2017, in the Wayne County Court of Common Pleas.

We affirm.

       The record reveals that on June 29, 2016, A.C., the fifteen-year-old

victim in this case, was reported as a runaway. Affidavit of Probable Cause,

7/7/16, at 1. A.C. had answered an online advertisement seeking escorts

and strippers. Id. On that day, A.C. left her mother’s house with Appellant.

Id.    By tracking A.C.’s cellular telephone, Pennsylvania State Police were

able to locate A.C. at a local motel.          Id.   When the police arrived, they

noticed that A.C. appeared intoxicated; A.C. stated that Appellant had given
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S51022-17


her vodka. Id. The troopers transported A.C. to the State Police barracks

and questioned her regarding the events of the prior evening. Id. A.C. told

the troopers that she had answered an online advertisement for escorts, and

Appellant picked her up and drove her to the motel.         Id.   At the motel,

Appellant provided A.C. with liquor, and A.C. fell asleep.         Id.   Police

discovered that after A.C. fell asleep, Appellant undressed A.C., exposed her

breasts, took a photograph of the minor’s breasts, and placed the

photograph online in an effort to utilize A.C. as a prostitute. Id. Police also

recovered a document signed by A.C. wherein she agreed to work for

Appellant, and Appellant would act as her pimp. Id.

       Police arrested Appellant and charged him with numerous crimes in

connection with the aforementioned events.          At the preliminary hearing

before a magisterial district judge, there was a colloquy consistent with

Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998),1 and a thorough

discussion of the factors outlined in Pa.R.Crim.P. 121(A)(2) concerning pro

se representation.       N.T., 7/18/16, at 8.2   At the subsequent hearing on

____________________________________________


1  In Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998), the Supreme
Court of Pennsylvania held that when a defendant wishes to waive counsel,
an on-the-record determination should be made that said waiver is knowing,
intelligent, and voluntary.

2  Compare Commonwealth v. Payson, 723 A.2d 695, 704 (Pa. Super.
1999) (where this Court concluded that a proper waiver of counsel did not
occur when the defendant signed a waiver-of-counsel form specifically
indicating that the waiver was effective only as to the proceeding before the
(Footnote Continued Next Page)


                                           -2-
J-S51022-17


pretrial motions, Appellant informed the trial court that he remained

steadfast in his desire to represent himself. N.T., 10/3/16, at 4. The trial

court questioned Appellant, urged him to retain counsel, and informed

Appellant that the court would appoint counsel.      Id.   Appellant reiterated

that he would not accept counsel and would represent himself. Id. The trial

court ultimately permitted Appellant to proceed pro se, but the trial court

appointed standby counsel. Id. Following a jury trial, Appellant was found

guilty of interference with custody of children,3 dissemination of photos of

child sex acts, corruption of minors, furnishing liquor to minors, and

trafficking in minors.

      On February 3, 2017, the trial court sentenced Appellant to an

aggregate term of 180 to 384 months of incarceration. Appellant filed post-

sentence motions that were denied, and on February 9, 2017, Appellant filed

a timely appeal. Throughout the proceedings Appellant remained pro se.

      On February 14, 2017, the trial court directed Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).    On March 10, 2017, Appellant filed what he labeled a Pa.R.A.P.

1925(b) statement.         This statement is a hand-written, nearly illegible

(Footnote Continued) _______________________

district justice). Here, Appellant waived counsel before the magisterial
district judge and before the trial court judge.

3 18 Pa.C.S. § 2904(a), 18 Pa.C.S. § 6312(c), 18 Pa.C.S. § 6301(a)(1)(ii),
18 Pa.C.S. § 3011(b), and 18 Pa.C.S. § 6310.1(a), respectively.



                                          -3-
J-S51022-17


diatribe of more than thirty claims of error.         On April 17, 2017, the trial

court issued its Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant purports to raise issues of ineffective assistance

of counsel, improper venue, an unlawful search, the opinion of the Sexual

Offenders Assessment Board, obstruction of justice, due process, discovery,

pretrial motions, prior bad acts evidence, cruel and unusual punishment,

sufficiency of the evidence, and a deprivation of his rights. Appellant’s Brief

at unnumbered 3-18.          After review, we are constrained to conclude that

none of the issues is supported by cogent legal argument or citation to

relevant authority; rather, Appellant’s argument is a nonsensical invective

on the proceedings in the trial court.

       “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.”

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005). “To the

contrary, any person choosing to represent himself in a legal proceeding

must, to a reasonable extent, assume that his lack of expertise and legal

training will be his undoing.”             Id. (citation omitted).      Due to the

overwhelming deficiencies in Appellant’s brief, we conclude that Appellant

has   waived      his   issues    on    appeal.4    Pa.R.A.P.   2119;    see   also

____________________________________________


4  Assuming for the sake of argument that Appellant’s brief was capable of
being distilled into lucid claims of error, we would affirm on the basis of the
trial court’s opinion wherein the trial court dutifully pared down Appellant’s
(Footnote Continued Next Page)


                                           -4-
J-S51022-17


Commonwealth v. Rhodes, 54 A.3d 908, 915 (Pa. Super. 2012) (an

appellant’s failure to develop an argument or cite authority in support of his

issue results in waiver of the claim).          Accordingly, we affirm Appellant’s

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2017




(Footnote Continued) _______________________

convoluted Pa.R.A.P. 1925(b) statement and argument into twelve issues.
See Trial Court Opinion, 4/17/17.



                                          -5-